Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                           THE SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

  MICHAEL TOOKENAY

          Plaintiff,                                   CASE NO.:
  v.

  HOTWIRE COMMUNICATIONS, LLC,                         DEMAND FOR JURY TRIAL

          Defendant.

  _______________________/

                        COMPLAINT AND DEMAND FOR JURY TRIAL

          COMES NOW, Plaintiff, MICHAEL TOOKENAY (hereinafter Plaintiff) by and through

  his undersigned counsel, and files this Complaint against the Defendant, HOTWIRE

  COMMUNICATIONS, LLC (hereinafter Defendant), and in support thereof respectfully alleges

  violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the

  Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

                                         INTRODUCTION

       1. Plaintiff alleges violation(s) of the Federal Telephone Consumer Protection Act, 47 U.S.C.

          § 227 et seq. (“TCPA”) and the Florida Consumer Collection Practices Act, Fla. Stat. §

          559.55 et seq. (“FCCPA”).

       2. The TCPA was enacted to prevent companies like Defendant from invading American

          citizens’ privacy and to prevent abusive “robo-calls.”

       3. “The TCPA is designed to protect individual consumers from receiving intrusive and

          unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct. 740, 745,

          191 L.Ed. 2d 881 (2012).




                                                   1
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 2 of 12



     4. “Senator Hollings, the TCPA’s sponsor, describes these calls as ‘the scourge of modern

        civilization, they wake us up on in the morning; they interrupt our dinner at night; they

        force the sick and elderly out of bed; they hound us until we want to rip the telephone right

        out of the wall.” See Mims at 752 (quoting 137 Cong. Rec. 30, 821 (1991)). Senator

        Hollings “presumabl[y] intended to give telephone subscribers another option; telling the

        autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242, 1256

        (11th Cir. Ct. App. 2014).

     5. According to the Federal Communications Commission (FCC), “Unwanted calls and texts

        are the number one complaint to the FCC. There are thousands of complaints to the FCC

        every month on both telemarketing and robocalls. The FCC received more than 215,000

        TCPA complaints in 2014.” Fact Sheet on Consumer Protection Proposal, FEDERAL

        COMMUNICATIONS COMMISSION (2016), https://www.fcc.gov/document/fact-sheet-

        consumer-protection-proposal (last visited Apr 26, 2017).

     6. Likewise, the FCCPA was designed and adopted to reinforce individual consumer’s

        rights at a state level.

                                   JURISDICTION AND VENUE

     7. Jurisdiction and venue for the purposes of this action, are appropriate and conferred by 28

        U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the

        TCPA.

     8. Subject matter jurisdiction, federal question jurisdiction, for purposes of this action is

        appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts shall

        have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

        of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii).



                                                   2
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 3 of 12



        See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 748 (2012); and Osorio v. State Farm

        Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. Ct. App. 2014).

     9. Venue is proper in this District because the Plaintiff resides in this District (Palm Beach

        County, Florida), the violations occurred in in this District and the Defendant transacts

        business within this District.

     10. Plaintiff Michael Tookenay is a natural person, and citizen of the State of Florida, residing

        in Palm Beach County, Florida.

     11. Plaintiff is a “consumer” as defined in Fla. Stat. § 559.55(8).

     12. Plaintiff is an “alleged debtor.”

     13. Defendant is a creditor operating from Bala Cynwyd, Pennsylvania and is a “creditor” as

        that term is defined by Section 559.55(5).

     14. At all material times herein, Defendant attempted to collect a debt, specifically an improper

        debt relating to an apartment telecommunications service account (the Debt).

     15. The alleged Debt that is the subject matter of this Complaint is a “consumer debt” as

        defined by Florida Statute § 559.55(6), as it arises from personal, family, or household use.

     16. At all material times herein, Defendant is a “person” subject to Florida Statutes § 559.72.

        See Florida Statutes, §§ 559.72(5), (7); Schauer v. General Motors Acceptance Corp., 819

        So. 2d 809 (Fla. 4th DCA 2002).

     17. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F.3d 1265 (11th

        Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

     18. Defendant attempted to collect on an alleged consumer debt from Plaintiff.

     19. Defendant is a telecommunications company with its principal place of business at 3 Bala

        Plaza East, 7th Floor, Bala Cynwyd, PA 19004, and which conducts business within the



                                                   3
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 4 of 12



         State of Florida. Its Florida license number is #EF20000859.

     20. Plaintiff is the subscriber, regular user and carrier of the cellular telephone number at issue,

         (561)-XXX- 2751 (hereinafter “cellular telephone”); and was the called party and recipient

         of Defendant’s hereafter described calls.

                                    GENERAL ALLEGATIONS

     21. Defendant is a company that specializes in providing cable and internet service to multi-

         family dwellings like apartment complexes and condominiums.

     22. Plaintiff and his wife, Jessica, lived in an apartment complex in South Florida between

         January 2015 and January 2016. As part of their rental, Defendant provided cable service

         to the apartment complex.

     23. During the time he lived in the apartment, between January 2015 and January 2016, he paid

         his bill to Defendant.

     24. Plaintiff and his family moved out of the apartment complex on January 26, 2016. They

         never returned to that apartment complex.

     25. For some heretofore unknown reason, in January 2016, Defendant erroneously opened

         another account for the same apartment with Plaintiff’s name on it (the “Account”;

         Defendant has this information linked to a Customer No. 1732759).

     26. Evidently, the Account went into default.

     27. Beginning in January 2018, Defendant began contacting Plaintiff attempting to collect on

         the Account.

     28. Over the next several months, Plaintiff has sent numerous emails and sent over

         documentation proving that he and his family were not living in the apartment when the

         service on the Account supposedly started.



                                                     4
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 5 of 12



     29. Defendant has failed to even acknowledge Plaintiff’s request to pull the account much less

        stop trying to collect.

     30. As recently as January 14, 2019, Defendant has billed Plaintiff for the erroneous

        account. See Exhibit A, Online Bill.

                                      TCPA ALLEGATIONS

     31. Defendant intentionally, knowingly and/or willfully harassed and abused Plaintiff on

        numerous occasions by calling Plaintiff’s cellular telephone with such frequency as can

        reasonably be expected to harass and in an effort to collect an alleged consumer debt.

     32. Beginning in January 2018, Plaintiff began receiving autodialed calls to his cellular

        telephone number (561-XXX-2751).

     33. Because he had no account with Defendant, Plaintiff never gave permission or consent to

        call his cell phone regarding the Account.

     34. Beginning in January 2018, Plaintiff has repeatedly answered Defendant’s collection calls,

        telling Defendant to stop calling.

     35. However, despite this obvious revocation, he was called almost daily, and sometimes

        multiple times a day from January 2018 until the present. See Exhibit B, Partial Phone

        Records.

     36. Upon information and belief, some or all of the calls Defendant placed to Plaintiff’s cellular

        telephone were placed using an “automatic telephone dialing system” (hereinafter

        “Autodialer”), which has the capacity to store or produce telephone numbers to be called,

        using a random or sequential number generator (including but not limited to a predictive

        dialer) or an artificial or prerecorded voice; and to dial such numbers as specified by 47

        U.S.C § 227(a)(1) (hereinafter “autodialer calls”).



                                                   5
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 6 of 12



        37. Furthermore, each of the calls at issue were placed by Defendant using an artificial or

            prerecorded voice, as specified by the TCPA, 47 U.S.C. § 227(b)(1)(A).                This is

            particularly obvious looking at the time stamps of the calls made to Plaintiff’s cell phone.

            Many, if not most, of these calls left an exactly 8-second message – an indication of a

            robotic messaging system. See Exhibit B.

        38. Upon receipt of the calls, Plaintiff’s caller identification feature identified the calls were

            being initiated from, but not limited to, the telephone number 1-855-832-06011 and 1-855-

            509-9922. See Exhibit B.

        39. Each subsequent call Defendant placed to Plaintiff’s cellular telephone number was done

            so after Plaintiff explicitly revoked consent and without his express consent.

        40. Each subsequent call Defendant placed to Plaintiff’s cellular telephone number was

            knowingly and willfully placed to his cellular phone without express consent and for an

            account that was not even his.

        41. Each of the Plaintiff’s requests for the harassment to end went ignored.

        42. Defendant called Plaintiff on his cellular telephone over two hundred times since January

            2018 in an attempt to collect an alleged consumer debt that he did not owe.

        43. Due to the extreme volume of calls Plaintiff received, Plaintiff was unable to maintain a

            fully contemporaneous call log of each and every call he received from Defendant.

        44. Defendant has, or should be in possession and/or control of, call logs, account notes,

            autodialer reports and/or other records that detail the exact number of calls it placed to

            Plaintiff.

        45. Despite actual knowledge of its wrongdoing, Defendant continued its campaign of abuse



  1
      This number is already recognized as coming from Defendant Hotwire Communications.

                                                         6
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 7 of 12



        by continuing to call Plaintiff despite not having Plaintiff’s express consent to call his

        cellular telephone and being clearly on notice that the Account was never Plaintiff’s to

        begin with and therefore, it could never have express consent.

     46. Defendant has corporate policies and/or procedures to use an Autodialer or artificial voice

        or prerecorded message, and to place autodialed calls, just as it did to Plaintiff’s cellular

        telephone in this case, with no way for the called party and recipient of the calls, including

        Defendant, to permit, elect, or invoke the removal of Plaintiff’s cellular number from

        Defendant’s call list.

     47. The structure of Defendant’s corporate policies and procedures permits the continuation of

        calls to individuals like Plaintiff, despite these individuals revoking any consent, or

        perceived consent, Defendant may have believed it had to place such calls.

     48. Defendant’s corporate policies and procedures provided no means for Plaintiff to have his

        cellular number removed from Defendant’s call list; or, otherwise invoke and/or request

        the cessation and/or suppression of calls to Plaintiff from Defendant.

     49. Defendant has corporate policies or procedures of using an Autodialer or an artificial voice

        or prerecorded message to collect alleged debts from individuals, such as Plaintiff, for its

        financial benefit.

     50. Plaintiff expressly revoked consent to Defendant’s placement of telephone calls to

        Plaintiff’s cellular telephone number by the use of an Autodialer or an artificial voice or

        prerecorded message immediately upon Defendant’s placement of the calls.

     51. Defendant knowingly employs methods and/or has corporate policies and/or procedures

        designed to harass and abuse individuals such as Plaintiff.

     52. Defendant knowingly employs methods that do not permit the cessation or suppression of



                                                  7
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 8 of 12



        autodialed calls to Plaintiff’s cellular telephone.

     53. Defendant has a corporate policy to harass and abuse individuals despite actual knowledge

        the called parties do not wish to be called, especially when the debt claimed is completely

        erroneous.

     54. None of Defendant’s telephone calls placed to Plaintiff were placed for “emergency

        purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

     55. Further, the alleged Account debt was not “guaranteed by the United States” and the calls

        made were not “solely to collect a debt owed to or guaranteed by the United States.” See

        47 U.S.C. § 227(b)(1)(A)(iii).

     56. As recently acknowledged by Judge Easterbrook of the Seventh Circuit Court of Appeals

        in Patriotic Veterans, Inc. v. Zoeller, “every call uses some of the phone owner’s time and

        mental energy, both of which are precious.” In this case, Plaintiff has used nearly every

        ounce of his mental energy merely dealing with Defendant’s Kafkaesque bureaucracy.

     57. For each call Defendant placed to Plaintiff’s cellular telephone without express consent,

        Plaintiff suffered from the occupation of his cellular telephone line and cellular telephone

        by unwelcomed calls which made the cellular phone unavailable for legitimate incoming

        or outgoing calls.

     58. For each call Defendant placed to Plaintiff’s cellular telephone without express consent,

        Plaintiff suffered from unnecessary expenditure of his time. The time Plaintiff spent on

        answered calls was unnecessary because he repeatedly asked for calls to stop. Additionally,

        Plaintiff expended unnecessary time for unanswered calls by dealing with notifications and

        call logs that reflected the unwanted calls. Furthermore, this also impaired the usefulness

        of these features of Plaintiff’s cellular telephone, which are designed to inform the user of



                                                   8
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 9 of 12



        important missed communications.

     59. Each and every call placed without express consent by Defendant to Plaintiff’s cell phone

        was an injury in the form of a nuisance and annoyance to the Plaintiff.

     60. Each and every call Defendant placed to Plaintiff’s cellular telephone without express

        consent resulted in the injury of unnecessary expenditure of Plaintiff’s cellular telephone’s

        battery power.

     61. Each and every call Defendant placed to Plaintiff’s cellular telephone without express

        consent resulted in the injury of trespass to Plaintiff’s chattel, namely his cellular telephone

        and cellular telephone services.

     62. As a result of the aforementioned tenacious phone calls and collection efforts, Plaintiff was

        affected, both personally and individually, as he experienced an invasion of privacy and

        the intrusion upon his right of seclusion. Plaintiff also suffered from stress, embarrassment,

        indignation, emotional distress, mental distress, pain and suffering, and the phone calls

        aggravated an existing illness. Additionally, Plaintiff experienced loss of happiness,

        concentration, sleep, privacy, and reputation. Furthermore, Plaintiff was hindered by the

        loss of phone battery life and phone minutes as well as the cost of additional charging, and

        the intrusion upon and occupation of the capacity of his cell phone. All of the

        abovementioned were caused by, and/or directly related to, Defendant’s attempts to collect

        a consumer debt allegedly owed by Plaintiff.




                                COUNT I (Violation of the TCPA)

     63. Plaintiff incorporates and realleges paragraphs one (1) through sixty-two (62) as if fully set



                                                   9
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 10 of 12



         forth herein.

     64. Defendant willfully and repeatedly violated the TCPA with respect to Plaintiff, especially

         for each of the Autodialer calls it made to Plaintiff’s cellular telephone after Plaintiff

         notified and requested Defendant that he wanted the calls on an Account that was never his

         to stop.

     65. Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

         telephone using an Autodialer or artificial voice or prerecorded voice message without

         Plaintiff’s prior express consent and in violation of federal law, including 47 U.S.C §

         227(b)(1)(A)(iii).

     WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages, treble

  damages, enjoinder from further violations of these parts and any other such relief the Court may

  deem just and proper.

                                    COUNT II (Violation of the FCCPA)

     66. Plaintiff re-alleges and fully incorporates Paragraphs one (1) through sixty-two (62) above

         as if fully stated herein.

     67. At all times relevant to this action, Defendant is subject to and must abide by the law of

         the State of Florida, including, without limitation, Fla. Stat. § 559.72.

     68. By refusing to stop communicating directly with Plaintiff after being on repeated notice

         that it was not his account, along with excessive collection robo-calls to his cell-phone,

         Defendant violated Fla. Stat. § 559.72:

             a.     “[W]illfully engaging in conduct with such frequency as can reasonably be

                    expected to harass the debtor;” Fla. Stat. § 559.72(7); and



                                                     10
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 11 of 12



             b. “Claim, attempt, or threaten to enforce a debt when such person knows that the debt

                    is not legitimate, or assert the existence of some other legal right when such person

                    knows that the right does not exist.” Fla. Stat. § 559.72(9).

     69. Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

         continuous sustaining of damages as described by Fla. Stat. § 559.77.

     70. As a result of Defendant’s violations of the FCCPA, Plaintiff is entitled to actual damages,

         statutory damages (up to $1000.00), and reasonable attorney’s fees and costs pursuant to

         Fla. Stat. § 559.77.

     71. Additionally, due to Defendant’s complete disregard for basic requests to stop and

         investigate the erroneous Account, § 559.77 provides a court may award punitive damages

         as well as equitable relief to Plaintiff such as enjoining further illegal collection activity.

     WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

  judgment against Defendant for statutory damages, punitive damages, actual damages, costs,

  interest, attorney fees, enjoinder from further violations of these parts and any other such relief the

  Court may deem just and proper.

                                             TRIAL BY JURY

     72. Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so

         triable.

                                                           Dated this 28th of February, 2019,

                                                           MAX HUNTER STORY, P.A
                                                           /s/ Max H. Story, Esq._______
                                                           Max Story, Esquire
                                                           Florida Bar No. 0527238
                                                           Austin J. Griffin, Esquire.
                                                           Florida Bar No. 0117740
                                                           328 2ND Avenue North


                                                     11
Case 9:19-cv-80283-RLR Document 1 Entered on FLSD Docket 03/01/2019 Page 12 of 12



                                            Jacksonville Beach, Florida 32250
                                            Telephone: (904) 372-4109
                                            Fax: (904) 758-5333
                                            max@storylawgroup.com
                                            Attorneys for Plaintiff




                                       12
